Citation Nr: 0824956	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-34 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than April 4, 2001 
for service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from August 1987 to October 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that granted service connection and a 100 percent rating for 
major depressive disorder, effective October 1, 2002.  

A September 2006 RO decision found that there was clear and 
unmistakable error (CUE) in the September 2004 RO decision 
that assigned a 100 percent rating for major depressive 
disorder effective October 1, 2002.  The RO assigned an 
earlier effective date of April 4, 2001 for the grant of 
service connection and 100 percent rating for the veteran's 
service-connected major depressive disorder.  


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder (claimed as a neurosis and depression) in February 
1999; notice of this decision was issued on February 26, 
1999; and the veteran did not enter a notice of disagreement 
with this decision within one year of issuance of notice of 
the decision.   

2.  The veteran's application to reopen service connection 
for a psychiatric disorder (a response to a post-traumatic 
stress disorder (PTSD) questionnaire) was received at the RO 
on April 4, 2001.  

3.  Service connection for major depressive disorder has been 
granted effective from the April 4, 2001 date of receipt of 
claim to reopen service connection.  




CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 2001 
for the grant of service connection for major depressive 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.400, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

Earlier Effective Date for Service Connection for Major 
Depressive Disorder

In this case, the veteran has essentially asserted that the 
effective date for the grant of service connection for major 
depressive disorder should from February 1999, the date of 
the initial rating decision denial of service connection for 
a psychiatric disorder.

In this case, in February 1998, the veteran filed a claim for 
service connection for a psychiatric disorder (claimed as a 
neurosis, and depression) and for PTSD.  In a February 1999 
rating decision, the RO denied service connection for a 
psychiatric disorder (claimed as a neurosis and depression 
and listed by the RO as schizophrenia).  The RO specifically 
indicated that the veteran had been suffering from major 
depressive disorder and that he had been diagnosed with 
schizophrenia.  The RO also denied service connection for 
PTSD at that time.  

Notice of the February 1999 rating decision was issued on 
February 26, 1999.  The veteran did not enter a notice of 
disagreement with this decision within one year of issuance 
of notice of the decision.  Consequently, the February 1999 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The veteran's application to reopen service connection for a 
psychiatric disorder was received at the RO on April 4, 2001.  
On April 4, 2001, the RO received a response to a PTSD 
questionnaire from the veteran.  The RO subsequently 
interpreted this submission from the veteran as a claim to 
reopen service connection for a psychiatric disorder that 
specifically included major depressive disorder.

After a series of rating decision denials, in September 2004, 
the RO effectively reopened the veteran's claim for service 
connection for a psychiatric disorder (claimed then as major 
depressive disorder) based on new and material evidence, and 
granted service connection and a 100 percent rating for major 
depressive disorder, effective from October 1, 2002.  

In September 2006, the RO found that there was clear and 
unmistakable error (CUE) in the September 2004 RO decision 
that assigned an effective date of October 1, 2002 for 
service connection and a 100 percent rating for service-
connected major depressive disorder.  In the September 2006 
CUE rating decision, the RO assigned an earlier effective 
date of April 4, 2001 for the grant of service connection and 
a 100 percent rating for the veteran's service-connected 
major depressive disorder.  In this decision, the RO found 
that the veteran had submitted an application to reopen his 
claim for service connection for a psychiatric disorder on 
April 4, 2001 (the response to the PTSD questionnaire).  The 
RO found that the veteran's April 4, 2001 application to 
reopen service connection for a psychiatric disorder (the 
response to the PTSD questionnaire) remained open throughout 
the appeals process and, therefore, assigned the 100 percent 
rating effective as of the April 4, 2001 date of receipt of 
the claim to reopen.  

 A review of the claims file reveals that service connection 
for a psychiatric disorder (claimed as a neurosis and 
depression) was denied in a February 1999 final decision.  38 
U.S.C.A. § 7105.  Thus, the effective date of a later award 
of service connection for major depressive disorder is 
governed by the rules related to claims which are reopened 
with new and material evidence.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2), (r); Sears v. Principi, 16 Vet. App. 244 (2002), 
aff'd 349 F3d 1225 (2003).

After the RO's February 1999 decision, the veteran's response 
to a PTSD questionnaire was received on April 4, 2001 and was 
accepted as an application to reopen the claim for 
entitlement to service connection for a psychiatric disorder.  
Thereafter, the claim for service connection for a 
psychiatric disorder was reopened and service connection for 
major depressive disorder was granted on the merits.  Under 
the effective date rules, service connection for major 
depressive disorder may be no earlier than April 4, 2001, the 
date of VA receipt of the application to reopen the claim (in 
this case the response to the PTSD questionnaire).  

The Board notes that the veteran has contended that he filed 
a notice of disagreement as to the February 1999 RO decision.  
The veteran specifically alleges that he met with his 
representative and filed a notice of disagreement within the 
one year appeal process.  The Board observes that an 
Interview Record Sheet from the Disabled American Veterans 
(the veteran's representative at that time) indicated that 
the veteran visited the office in September 1999 to discuss a 
February 1999 RO decision as to all issues that were denied.  
It was noted that a complete review needed to be conducted 
and a notice of disagreement needed to be filed once the 
claims folder was received; however, there is no evidence 
that the veteran's representative actually filed a notice of 
disagreement with VA. 

The Board finds that a notice of disagreement to the February 
1999 RO decision was never received at the RO, as there is no 
evidence in the veteran's claims file that a notice of 
disagreement was received.  Moreover, the veteran has not 
submitted clear evidence of administrative irregularity in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.  The veteran has not submitted credible 
evidence to rebut the presumption that those who made entries 
in his service medical and personnel records did so 
regularly.  "Evidence of nonreceipt . . . standing alone, is 
not the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity."  Id at 
309; see also Warfield v. Gober, 10 Vet. App. 483, 486 (1997) 
(assertions of veteran's widow that she never received 
application for benefits, and that a copy of the cover letter 
was missing from the file, did not constitute "clear 
evidence to the contrary" necessary to rebut the presumption 
of administrative regularity).  See also Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  For these reasons, the Board finds that the weight 
of the evidence demonstrates that a timely notice of 
disagreement to the February 1999 RO decision was not 
received by VA.

The Board observes that the first date that the veteran filed 
an application to reopen his claim was on April 4, 2001, the 
actual effective date of service connection for major 
depressive disorder and the assignment of the 100 percent 
disability rating.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q),(r).  The RO has assigned April 4, 2001, the date 
of receipt of claim to reopen service connection following a 
prior final rating decision denial of service connection, as 
the effective date for service connection for major 
depressive disorder.  There is no legal basis for an earlier 
effective date.  Thus, as a matter of law, the claim for an 
earlier effective date for service connection for major 
depressive disorder must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  


ORDER

An earlier effective date than April 4, 2001 for the grant of 
service connection for major depressive disorder is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


